As filed with the Securities and Exchange Commission on May 28, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period March 31, 2015 Portfolio 21 Global Equity Fund March 31, 2015 Item 1. Schedule of Investments. Portfolio 21 Global Equity Fund SCHEDULE OF INVESTMENTS at March 31, 2015 (Unaudited) Shares Value COMMON STOCKS: 97.3% Air Freight & Logistics: 1.3% United Parcel Service, Inc. (United States) $ Automobiles & Components: 2.7% Denso Corp. (Japan) Johnson Controls, Inc. (United States) Banks: 7.4% Banco Santander SA (Spain) Bank of New York Mellon Corp. (United States) DGB Financial Group (South Korea) New Resource Bank (United States) (a) (b) (c ) SVB Financial Group (United States) (a) The Toronto Dominion Bank (Canada) (a) Westpac Banking Corp. (Australia) Building Products: 1.1% Geberit AG (Switzerland) Capital Goods: 3.3% Atlas Copco AB - Class A (Sweden) (d) Eaton Corp. PLC (Ireland) Siemens AG (Germany) Chemicals: 2.2% Croda International PLC (UnitedKingdom) Johnson Matthey PLC (United Kingdom) Commercial Services & Supplies: 3.2% IHS, Inc. (United States) (a) Intertek Group (United Kingdom) Waste Management, Inc. (United States) Communications Equipment: 2.6% Ericsson (Sweden) QUALCOMM, Inc. (United States) Computers & Peripherals: 1.8% Apple, Inc. (United States) Construction & Engineering: 1.1% Quanta Services, Inc. (United States) (a) Consumer Durables & Supplies: 4.2% Koninklijke Philips Electronics NV (Netherlands) Nike, Inc. (United States) Panasonic Corp. (Japan) Consumer Finance: 1.0% American Express Co. (United States) (d) Diversified Financial Services: 2.9% IntercontinentalExchange Group, Inc. (United States) MSCI, Inc. (United States) Food, Beverage & Tobacco: 2.5% Danone (France) Unilever PLC (Netherlands) Food & Staples Retailing: 1.6% Jeronimo Martins, SGPS, SA (Portugal) Health Care Equipment & Services: 1.0% Elekta AB (Sweden) (d) Health Care Equipment & Supplies: 1.1% Medtronic PLC (Ireland) Hotels, Restaurants & Leisure: 1.2% Compass Group PLC (United Kingdom) Insurance: 4.2% Allianz SE (Germany) Metlife, Inc. (United States) (d) The Travelers Companies, Inc. (United States) Internet Software & Services: 1.5% eBay, Inc. (United States) (a) IT Services: 1.5% Visa, Inc. (United States) Materials: 4.8% Ecolab, Inc. (United States) Novozymes A/S - Class B (Denmark) Praxair, Inc. (United States) Svenska Cellulosa AB - Class B (Sweden) (d) Media: 1.2% Reed Elsevier PLC (United Kingdom) Multiline Retail: 1.3% Woolworths Holdings Ltd. (South Africa) Personal Products: 1.4% L'Oreal (France) Pharmaceuticals & Biotechnology: 9.9% Biogen Idec, Inc. (United States) (a) Merck & Co., Inc. (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holdings AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.5% Jones Lang Lasalle, Inc. (United States) Unibail-Rodamco SE-REIT (France) Retailing: 3.2% The TJX Companies, Inc. (United States) Tractor Supply Co. (United States) (d) Semiconductors & Semiconductor Equipment: 4.0% First Solar, Inc. (United States) (a) Samsung Electronic Co. Ltd. (South Korea) Taiwan Semiconductor Manufacturing Company Ltd. SA - ADR (Taiwan) Software & Services: 5.6% Adobe Systems, Inc. (United States) (a) Ansys, Inc. (United States) (a) Google, Inc. - Class A (United States) (a) SAP SE (Germany) Technology Hardware & Equipment: 2.1% Cisco Systems, Inc. (United States) International Business Machines Corp. (United States) Telecommunication Services: 4.1% China Mobile Ltd. (Hong Kong) KDDI Corp. (Japan) Verizon Communications, Inc. (United States) Transportation: 5.0% Canadian Pacific Railway Ltd. (Canada) (a) East Japan Railway Co. (Japan) Koninnklijke Vopak NV (Netherlands) Ryder Systems, Inc. (United States) Utilities: 2.8% Enel Green Power SpA (Italy) ITC Holdings Corp. (United States) Red Electrica Corporacion SA (Spain) TOTAL COMMON STOCKS (Cost $346,354,868) PREFERRED STOCKS: 1.0% Banks: 1.0% Banco Bradesco SA (Brazil) TOTAL PREFERRED STOCKS (Cost $5,727,740) SHORT-TERM INVESTMENTS: 1.2% Money Market Funds: 1.2% First American Prime Obligations Fund - Class Z, 0.020% (United States)^ TOTAL SHORT-TERM INVESTEMENTS (Cost $5,249,619) INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 3.8% Money Market Funds: 3.8% First American Prime Obligations Fund - Class Z, 0.020% (United States) ^ TOTAL INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING (Cost $17,358,848) TOTAL INVESTMENTS IN SECURITIES: 103.3% (Cost $374,691,075) Liabilities in Excess of Other Assets: (3.3)% ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. (b) A portion of this security is considered illiquid.As of March 31, 2015 the total market value of illiquid securities was $2,416,068 or 0.5% of net assets. (c) Affiliated company as defined by the Investment Company Act of 1940. Share Balance July 1, 2014 Purchases Sales Share Balance March 31, 2015 Realized Gain (Loss) Dividend Income Value March 31, 2015 Acquisition Cost New Resource Bank - $- $ 2,416,068 $ 1,968,648 Total $ 2,416,068 $ 1,968,648 (d) This security or a portion of this security was out on loan at March 31, 2015.As of March 31, 2015 the total market value of loaned securities was $16,086,756 or 3.5% of net assets. ADR American Depositary Receipt REIT Real Estate Investment Trust ^ Seven-day yield as of March 31, 2015. The cost basis of investments for federal income tax purposes at March 31, 2015 were as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at Portfolio 21 Global Equity Fund's (the "Fund") previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual or semi-annual report. Summary of Fair Value Disclosure at March 31, 2015 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP (Generally Accepted Accounting Principles) establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of March 31, 2015. Common Stocks Level 1 Level 2 Level 3 Total Air Freight & Logistics $ $
